Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claims 38-43 and 50-63 are currently pending and have been fully considered.
Claims 1-37 and 44-49 have been cancelled.
The 112 rejection of claim 41 has been withdrawn in light of applicant’s amendment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-43 and 50-63 are rejected under 35 U.S.C. 103 as being unpatentable over MIZRAHI et al. (USPGPUB 2011/0166051).
Regarding claims 38 and 54, MIZRAHI et al. teach capped particles for use in lubricants.
MIZRAHI et al. teach in the abstract that the lubricant may be used to lubricate a metallic surface of a workpiece. MIZRAHI et al. teach in paragraph 105 that the lubricant may be used in a system with one or more moving parts that may benefit from a lubricant that reduces frictional heat (machining a material selected from metal comprising applying in amount and time to dissipate heat).
MIZRAHI et al. teach in paragraph 104 other additives may be present in the lubricant including rust-inhibiting agents (anti-rust agent), viscosity index improvers (thickening agent).
MIZRAHI et al. further teach in paragraph 11 that the particles allows for a improved lubricant that forms a thicker lubricating layer. (thickening agent)
MIZRAHI et al. do not explicitly teach a lubricant comprising water.
MIZRAHI et al. teach in paragraph 100 that the lubricant can comprise one formed in the presence of water.
A small amount of water would be expected to be present.
MIZRAHI et al. do not explicitly teach the combination of a first surfactant, a second surfactant and a third surfactant.
MIZRAHI et al. teach in paragraph 41 that a surfactant may be employed to form a stable suspension. MIZRAHI et al. teach in paragraph 88 that it may be one or more surfactants.
MIZRAHI et al. teach in paragraph 93 examples of amphoteric surfactants (first surfactant) that include cocamidopropyl betaine.
MIZRAHI et al. also teach in paragraph 93 examples of anionic surfactants (second surfactant and third surfactant) include sodium laureth sulfate and sodium dodecylbenzene sulfonate.
It would be well within one of ordinary skill in the art to use a combination of cocamidopropyl betaine and sodium laureth sulfate and sodium dodecylbenzene sulfonate for the surfactant used as the one or more surfactants with a reasonable expectation of success.
Regarding claims 39 and 55, MIZRAHI et al. teach in paragraph 105 that the lubricants may be used on metallic and semi-metallic surfaces.
MIZRAHI et al. do not explicitly teach that the metal surface is aluminum alloy, brass, casting iron, bronze, low-carbon steel, stainless steel, alloy steel and titanium alloy.
However, MIZRAHI et al. do teach in paragraph 105 examples of uses such as lubricating a transmission system, an engine system or a bearing.
One of ordinary skill in the art would expect transmission system, engine system or a bearing to comprise at least one of the group selected from aluminum alloy, brass, casting iron, bronze, low-carbon steel, stainless steel, alloy steel and titanium alloy.
Regarding claims 40-42 and 56-58, MIZRAHI et al. do not teach explicitly surfaces such as plastic and stone.
However, MIZRAHI et al. teach in paragraph 105 that the lubricants can be used on one or more moving parts that may benefit from a lubricant to reduce frictional heat.
It would be well within one of ordinary skill in the art to use the lubricants on other surfaces that need reduction of frictional heat with a reasonable expectation of success.
Regarding claims 43 and 59, MIZRAHI et al. do not explicitly teach the type of machining.
However, MIZRAHI et al. do teach in paragraph 105 examples of uses such as lubricating a transmission system, an engine system or a bearing.
One of ordinary skill in the art would expect that a transmission system, an engine system or a bearing would in function have turning or tapping.
Regarding claims 50 and 60, MIZRAHI et al. teach in paragraph 93 examples of amphoteric surfactants (first surfactant) that include cocamidopropyl betaine.
Regarding claims 51, 52, 61, and 62, MIZRAHI et al. also teach in paragraph 93 examples of anionic surfactants (second surfactant and third surfactant) include sodium laureth sulfate and sodium dodecylbenzene sulfonate.
Regarding claim 53, and 63, MIZRAHI et al. teach in paragraph 93 examples of amphoteric surfactants (first surfactant) that include cocamidopropyl betaine. MIZRAHI et al. also teach in paragraph 93 examples of anionic surfactants (second surfactant and third surfactant) include sodium laureth sulfate and sodium dodecylbenzene sulfonate.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to a composition “consisting essentially of” excludes other components such as the capped particles taught in MIZRAHI et al. 
This is not persuasive because the process the methods are written in open-ended transitional language.  Furthermore, MIZRAHI et al. teach in paragraph 36 that the capped particles allows for the imparting of one or more specific features which result in an improved lubricant.  MIZRAHI et al. teach in paragraph 11 that one feature may be a thicker lubricating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771